Citation Nr: 1000291	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  04-30 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent, 
prior to March 13, 2006, for posttraumatic stress disorder 
(PTSD).

2.  Entitlement to an initial rating in excess of 50 percent, 
from March 13, 2006 to May 2, 2007, for PTSD.

3.  Entitlement to an initial rating in excess of 50 percent, 
from May 3, 2007, for PTSD.  

4.  Entitlement to a total disability compensation rating 
based on individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Veteran represented by:  Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
May 1968 to April 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which granted entitlement to service 
connection for PTSD, and assigned a 10 percent rating 
effective December 27, 1999.   This case also arises from a 
February 2004 RO rating decision, which denied entitlement to 
TDIU.  

By rating action in September 2002, the RO assigned an 
initial rating of 30 percent for PTSD, effective December 27, 
1999.  The Veteran continued his appeal for a higher rating.

The appellant presented testimony at a videoconference 
hearing chaired by the undersigned Acting Veterans Law Judge 
in February 2006.  A transcript of the hearing is associated 
with the Veteran's claims folder.

In March 2006, the Board remanded this case to the RO for 
additional development. 

Subsequently, by rating action in May 2009, the RO assigned a 
50 percent rating for PTSD, effective March 13, 2006.  The 
Veteran continued his appeal for a higher rating.  

The issues of an initial rating in excess of 50 percent, from 
May 3, 2007, for PTSD and of a TDIU are addressed in the 
REMAND portion of the document below and are REMANDED to the 
RO via the Appeals Management Center.


FINDINGS OF FACT

1.  For the period prior to March 13, 2006, the Veteran's 
PTSD was not manifested by occupational and social impairment 
with reduced reliability and productivity due to a flattened 
affect; circumstantial, circumlocutory, or stereotyped 
speech; panic attacks occurring more than once a week; 
difficulty in understanding complex commands; impaired short 
and long-term memory; impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

2.  For the period from March 13, 2006 to May 2, 2007, the 
Veteran's PTSD was not manifested by occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
suicidal ideation; obsessional rituals which interfered with 
routine activities; intermittently illogical, obscure, or 
irrelevant speech; near continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control; 
spatial disorientation; a neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances; 
or an inability to establish and maintain effective 
relationships.


CONCLUSIONS OF LAW

1.   The criteria for an initial rating in excess of 30 
percent for the period prior to March 13, 2006, for PTSD, 
have not been met.   38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2009).

2.   The criteria for an initial rating in excess of 50 
percent for the period from March 13, 2006 to May 2, 2007, 
for PTSD, have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107; 38 C.F.R. § 4.130, Diagnostic Code 9411.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type Two, and Type Three, respectively.  See Shinseki v. 
Sanders, 556 U.S. __, 129 S. Ct. 1696 (April 21, 2009).  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between a veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA requirement is generic 
notice, that is, the type of evidence needed to substantiate 
the claim, namely, evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on employment.  Vazquez-Flores v. Shinseki, No. 
08-7150, 2009 WL 2835434 (Fed. Cir. Sept. 4, 2009) 
(interpreting 38 U.S.C.A. § 5103(a) as requiring generic 
claim-specific notice and rejecting veteran-specific notice 
as to the effect on daily life and as to the assigned or a 
cross-referenced Diagnostic Code under which the disability 
is rated).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided post-adjudication VCAA notice by letters, 
dated in March 2006 and September 2006.  The Veteran was 
notified of the type of evidence needed to substantiate the 
claim for higher ratings for PTSD, namely, evidence to show 
that the disability was worse and the effect the disability 
had on employment.  The Veteran was also notified that VA 
would obtain service records, VA records, and records of 
other Federal agencies and that he could submit private 
medical records or authorize VA to obtain private medical 
records on his behalf.  

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (to the extent there was pre-
adjudication VCAA notice)); of Dingess v. Nicholson, 19 Vet. 
App. 473 (notice of the elements of the claim, except the 
effective date of the claim and for the degree of disability 
assignable); and of Vazquez-Flores v. Shinseki, 580 F.3d 1270 
(Fed. Cir. 2009) (claim-specific notice, namely, a worsening 
or increase in severity of the disability and the effect that 
worsening has on employment).  

To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The procedural defect was cured as after the 
RO provided content-complying VCAA notice the claim was 
readjudicated, as evidenced by the rating decision and 
supplemental statement of the case, dated in May 2009.  
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing 
error cured by adequate VCAA notice and subsequent 
readjudication without resorting to prejudicial error 
analysis.).

Relevant to its obligation to assist a claimant, VA has also 
made reasonable efforts to identify and obtain relevant 
records in support of the claim.  38 U.S.C.A. § 5103A (a), 
(b) and (c).  The RO has obtained VA treatment records and 
records from the Ohio Public Employees Retirement System and 
private medical providers such as Dr. J.L., as identified by 
the Veteran.  The RO has afforded the Veteran VA examinations 
in April 2001, June 2001, April 2003, December 2003, and May 
2007.  He was provided the opportunity to present pertinent 
evidence and testimony in February 2006.  As there is no 
indication of the existence of additional evidence to 
substantiate the claim, the Board concludes that no further 
assistance to the Veteran in developing the facts pertinent 
to the claim is required to comply with the duty to assist.

The Board has reviewed all the evidence in the Veteran's 
claims files that includes his written contentions, service 
treatment and personnel records, private and VA medical 
records and examination reports.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the Veteran or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
the claims and what the evidence in the claims files shows, 
or fails to show, with respect to the claims.  See Gonzales 
v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Criteria For Evaluating PTSD

The Veteran and his representative contend that PTSD is 
manifested by symptomatology that warrants the assignment of 
an increased initial rating.  It is requested that the 
Veteran be afforded the benefit of the doubt.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(Rating Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are: 
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

Current rating evaluations of mental disorders include 
consideration of the criteria of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (DSM -IV), 38 C.F.R. § 4.130, but 
the VA rating criteria govern the overall evaluation.  
Mauerhan v. Principi, 16 Vet. App. 436, 442-44 (2002).  An 
evaluation of the disability level of a mental disorder is 
based on the total evidentiary picture of the appellant's 
occupational and social impairment.  Further, social 
impairment is not the sole criterion on which an evaluation 
is based,  38 C.F.R. § 4.126(a), (b), and applicable rating 
criteria are applied via an overall assessment of the 
claimant's disability picture.

In general, the degree of impairment resulting from a 
disability is a factual determination, and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that Francisco does not apply where the 
appellant has expressed dissatisfaction with the assignment 
of an initial rating following an initial award of service 
connection for that disability, as is the case with the 
Veteran's PTSD.  Rather, at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found - a practice known as 'staged' 
ratings.  Fenderson, 12 Vet. App. At 126.

The Veteran's PTSD has been evaluated under 38 C.F.R. § 
4.130, Diagnostic Code 9411, ever since service connection 
was established in December 1999.  Under this code, a 30 
percent rating is assigned when there is occupational and 
social impairment with an occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  Id.

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment, impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent rating for PTSD requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work 
likesetting); inability to establish and maintain effective 
relationships.  Id.

A 100 percent rating is warranted for PTSD when there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  Id.

The American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders, (4th ed. 1994) (DSM-
IV), states that a global assessment of functioning (GAF) 
score of 41 to 50 reflects the presence of serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job) and/or some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work).  A GAF score between 51 and 60 indicates 
that the Veteran has moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  See 
38 C.F.R. § 4.130. VA's Rating Schedule employs nomenclature 
based upon the Diagnostic and Statistical Manual of Mental 
Disorders, which includes the GAF score scale.

Factual Background

The Veteran filed his initial claim of service connection for 
PTSD in December 1999.

A letter in July 2000 from J.L., Ph.D., the Veteran's private 
psychologist, was received, which noted that the Veteran met 
the diagnostic criteria for PTSD.

At the time of an initial VA PTSD evaluation in April 2001, 
it was noted that the Veteran had served in Vietnam, but he 
that he was very evasive and avoided providing any 
information about Vietnam.  The examiner noted that he had a 
combat infantryman badge (CIB) as well as a Purple Heart 
award.  Review of the records reveals that he had a history 
of alcohol and drug abuse.  He was currently married to his 
second wife, in a relationship that he said was good.  He was 
currently in an employee assistance program for anger 
management.  Mental status examination revealed that the 
Veteran was dressed and groomed in a casual manner.  He was 
cooperative but often responded in an indirect form with a 
great deal of sarcasm.  Speech was coherent and relevant 
without any thought disorder.  The Veteran was well oriented.  
He showed no signs of delusional thinking, and had no 
problems with reality testing.  Remote and recent memory was 
adequate.  He was able to do arithmetical calculations and 
intellectual function appeared to be intact. 

The examiner opined that the Veteran's main difficulty to 
function was anger, which was sometimes expressed directly 
and sometimes in the way of sarcasm.  The Veteran reported 
having a very good job with the city of Toledo, and he did 
not feel he needed anything more than the psychological 
counseling he was receiving at work.  The diagnosis was PTSD, 
mild.  A GAF of 65 was assigned.

A letter dated in June 2001 from L.A., M.D., the Veteran's 
private psychiatrist, to his psychologist, Dr. J.L., was 
received, which noted that the Veteran had been referred to 
him.  He reviewed the medical history and examined the 
Veteran noting that he was cooperative and a clear minded 
historian.  His history and presentation was consistent with 
a diagnosis of PTSD related to combat experience in Vietnam.  
Since Vietnam, the Veteran reported having intrusive 
thoughts, nightmares, increased irritability, and vigilance.  
He had never been medicated.  The examiner noted that the 
Veteran recently began experiencing increasing symptoms as a 
result of aging issues, the deaths of two brothers, and 
workplace stress.  He was recently prescribed Prozac and 
Clonazepac.  He had a history of significant substance abuse 
and alcohol abuse, both in remission since 1992 and 1995, 
respectively.  

At the time of a June 2001 VA examination, it was noted that 
the Veteran had a history of treatment for alcohol and drug 
abuse.  He had undergone outpatient psychiatric treatment for 
years with Dr. J.L.  Mental status examination revealed that 
the Veteran was well groomed.  He was alert and oriented, his 
mood was even, and his affect was broad.  He spoke 
spontaneously.  Speech was of average volume and speed, 
thought process was relevant, coherent, practical, linear, 
with no hopelessness or worthlessness.  He denied hypomania 
and suicidal or homicidal thoughts, and he had no signs of 
delusions or hallucinations.  His memory was intact.  His 
attention, logic, and concentration were fair.  There were no 
problems with reality testing.  His social activities were 
limited to friends and the activities involved an "improved 
situation" since he had taken medications (previously he was 
limited just to family activities).  The examiner opined that 
he met the criteria for chronic PTSD.  A GAF of 70 was 
assigned for the current and past year.

A January 2002 hospital discharge summary from the Toledo 
Hospital noted that the Veteran had been hospitalized and 
treated for five days for suicidal thoughts without plan.  He 
was diagnosed with major depressive episode, single episode, 
severe; suicidal ideations; and, PTSD.  

At the time of an April 2003 VA psychological examination, 
the Veteran was cooperative throughout the examination.  His 
speech was well organized and productive with no evidence of 
any psychosis or thought disorder.  He reported having 
several jobs since service.  His most recent job was with the 
City of Toledo.  He left this job in the spring of 2002 after 
an argument with his supervisor and took disability 
retirement on October 1, 2002 after 16 years of employment 
with the city.  He recalled that he was angry with his 
supervisors and spoke to his psychiatrist and psychologist, 
who had advised him to leave the work site.  Eventually, he 
took a medical leave, and he now received medical disability 
payments and was not inclined to seek alternative employment.

The examiner noted that the Veteran's symptoms did not 
significantly differ from the prior VA examination by his own 
report.  The main difference was that he was no longer 
employed and that this appeared to be due to an inability to 
get along with his supervisors.  Therefore, it appeared that 
the pivotal question was whether the Veteran's job loss was 
due to PTSD or to other factors, perhaps a pre-existing 
personality disorder.  Based on a history provided by the 
Veteran, it appeared that it was likely that he had 
difficulty with supervisors independent of his PTSD.  During 
his 16 years with the City of Toledo, he indicated no 
problems with authority figures.  It was difficult to specify 
to what extent PTSD contributed to the problem leading to 
retirement.  He had a long stable marriage, which was 
somewhat uncommon in PTSD cases.  In any event, the examiner 
found that "PTSD is a contributing factor that I would opine 
contributes equally with his personality structure.  [The 
Veteran] receives a GAF score of 40 because that is the 
highest score that can be given to a person who is unable to 
work due to his mental condition.  There are no impediments 
to his ability to carry out day to day activities."

In a private psychiatric examination, dated in July 2002, 
which was conducted for the Ohio Public Employees Retirement 
System (PERS), T.S., M.D., noted that the Veteran had a 
shaved head and was superficially friendly.  Although 
initially logical, a great deal of hostility and perhaps even 
skewed thinking was detected.  Within a short period of time, 
a different side to the Veteran's personality was readily 
detected.  His affect was superficially friendly, but 
agitation, anger, and anxiety were underlying it.  The 
Veteran's speech and thoughts were goal directed and 
spontaneous.  He was able to link ideas coherently to form 
complete thoughts.  He did not display any overt delusional 
symptoms, psychomotor retardation, flight of ideas, or 
elation.  He was oriented to time, place, and person.  There 
was no evidence of memory impairment, diminished sensorium, 
or clouding of consciousness.  He was on good terms with 
family members.  The diagnoses were rule out PTSD, rule out 
adjustment disorder with mixed mood, and rule out personality 
disorder (many paranoid features).  A GAF of 50 was assigned.  
The examiner opined with reasonable professional certainty 
that the Veteran was "currently mentally incapacitated for 
the performance of duties" and that this incapacity was not 
permanent.

In a letter dated in February 2003, Dr. L.A. noted that the 
Veteran had significant mood disruption related to his 
employment, which was significantly improved since his 
retirement and cessation of employment.

At the time of a December 2003 VA examination, it was noted 
that the Veteran's history of psychiatric treatment began 
three to four years previously with a psychologist and 
psychiatrist.  He saw the psychologist every two months and 
the psychiatrist every six months.  He had a history of 
suicidality in 2001.  Examination revealed the Veteran was 
casually dressed with good grooming, hygiene, posture, and 
eye contact.  He was cooperative but with an easy-going 
annoyed presence, alternating with being charming.  He was 
guarded and suspicious about the questioning and intentions.  
His speech was normal with very emphatic and articulate 
answers to all questions.  His mood was euthymic and 
congruent with an appropriate range.  His thought process was 
oriented, focused, and goal-directed, with preoccupation with 
issues that would annoy him.  There was no evidence of any 
delusions, suicidal or homicidal ideations.  His judgment was 
good and his insight was fair.  The examiner noted that he 
exhibited traits from several personality disorders, 
paranoid, borderline, narcissistic, and antisocial.

The Veteran was administered the MMPI (Minnesota Multiphasic 
Personality Inventory), the results of which were determined 
to be valid.  There was none of the symptom exaggeration 
often seen among this population.  The psychometric findings 
suggested that PTSD was not his primary disorder.  The most 
common diagnosis for people who produced his profile was 
schizophrenia, paranoid type.  The interview did not appear 
to indicate any thought disorder, but he did display many of 
the other correlates of this code type.  All told his MMPI 
profile supported a personality disorder involving paranoid 
and borderline traits.  His PTSD subscale was 21, which was 
well below the cutoff of 30 for this diagnosis.  He scored a 
30 on the McAndrews alcoholism scale, which reflected his 
being a risk taker and sensation seeker, who was extroverted, 
exhibitionist, and at risk for substance abuse.  In summary 
the examiner noted that the Veteran did not currently meet 
the DSM-IV criteria for PTSD, but that he did suffer from a 
personality disorder.  He previously met the criteria for 
PTSD prior to treatment.  He purposely watched war movies.  
The anger, sadness, and guilt he stirred up were manageable.  
This type of behavior was not common among combat Veterans 
who were disabled by chronic PTSD.  Their attempts to avoid 
all such reminders were marked.  In fact the Veteran did not 
meet the criteria for cluster C avoidance.  His MMPI results, 
"clearly do not support the existence of PTSD, and point 
toward a mixture of symptoms more indicative of personality 
disorder (especially paranoid and borderline)."

Additionally, the extent of his PTSD was not considered by 
the examiner to be totally disabling, as it appeared to be 
well managed with medication.  Regarding his request for an 
increased evaluation, it was noted that the Veteran reported 
that his symptoms had not worsened.  He related that his 
symptoms have remained essentially static for two to three 
years since medications.  The diagnoses were PTSD in partial 
remission, polysubstance dependence in full remission by his 
report, and personality disorder NOS (not otherwise 
specified) with paranoid, borderline, narcissistic, and 
antisocial traits.  The Veteran's overall GAF was 40.  The 
examiner opined that the degree which PTSD currently disabled 
the Veteran was 60, or moderate.

On a private Ohio PERS psychiatric examination dated in March 
2004, C.B., M.D., noted that the Veteran had a shaved head 
and had a sarcastic and cocky manner throughout the 
interview.  However, he did cooperate.  His eye contact was 
good.  The Veteran described his mood as "crappy as hell as 
usual."  He denied suicidal or homicidal ideations, 
hallucinations, delusions, or paranoia.  His insight was 
fair, judgment was questionable, and sensorium was intact.  
An Axis II diagnosis of personality disorder was made; no 
Axis I psychiatric diagnosis was given.  The examiner opined 
that the Veteran was mentally capable of resuming a service 
similar to the one from which he was retired.  He further 
opined that, "[i]f difficulties arise from him threatening 
individuals, these should be handled through legal 
channels."

On a private Ohio PERS psychiatric examination dated in 
September 2004, T.V., M.D., noted that the Veteran was 
cooperative, alert, and oriented.  His speech was fluid and 
non-pressured.  There was no evidence of any thought 
disorder, and concentration and memory were appropriate.  His 
affect was restricted with a dysphoric mood.  He denied all 
auditory and visual hallucinations and all suicidal and 
homicidal ideations.  The diagnosis was PTSD and a GAF of 50 
was assigned.  The examiner opined that the Veteran was 
disabled from performing his job, but that he had made some 
gains over the past few years and may be able to return to 
work at some point in the future.  

On a private Ohio PERS psychiatric examination dated in 
December 2005, K.A., M.D., noted that the Veteran described 
feeling depressed.  He denied any hallucinations, delusional 
thoughts, and suicidal ideations.  There was no pressured 
speech or flight of ideas.  At times he had an angry affect 
and appeared to be irritable.  His memory was grossly intact.  
The diagnoses were PTSD and rule out personality disorder.  A 
GAF of 55 was assigned.  The examiner opined that the Veteran 
was disabled and unable to perform his duties as a safety and 
training specialist.  He further found that the Veteran 
should continue with treatment, and that with an adjustment 
in his medication and more aggressive medical treatment his 
condition could improve.

A March 2006 treatment summary from the Battle Creek VA 
Medical Center (VAMC) noted that the Veteran was enrolled in 
a PTSD program from March 1331, 2006.  During this period he 
was noted to be alert, cooperative, and appropriately dressed 
and groomed.  His eye contact was good, and his affect and 
mood were pleasant.  He remained oriented times three.  His 
speech and thought content was verbally relevant, 
spontaneous, and goal directed.  He denied suicidal and 
homicidal ideations, and, auditory or visual hallucinations.  
The diagnoses were PTSD, depression (NOS), and alcohol 
dependence (in remission).  A GAF of 50 was noted on entry 
and 52 on discharge.  

At the time of a May 2, 2007 VA examination, the examiner 
reviewed the claims files as well as the extensive VA and 
private medical records.  He noted that the Veteran was 
casually dressed, bearded, and wore a small gold hoop earring 
in his left ear and a POW-MIA skull cap.  The interview was 
characterized by the Veteran's immediate request/demand that 
the session be taped.  Throughout the interview, he was 
evasive, defensive, concrete, and suspicious, with a paranoid 
tinge.  He indicated that after Vietnam his whole life 
outlook changed.  His eye contact was adequate.  He admitted 
having suicidal ideations during the end of his first 
marriage (more than 14 years ago).  He described his 
relationship with his present wife as "okay" and with his 
children and grandchildren as "excellent".  He described 
the ability to maintain minimal personal hygiene and other 
activities of daily living.  He was oriented time three.  
There was no gross evidence of memory loss, or obsessive or 
ritual behavior other than his tendency to answer questions 
in a somewhat oblique manner most of the time.   The rate and 
flow of speech was normal with no obscure speech patterns, 
although his logic appeared to be highly concrete.  The 
diagnoses were PTSD, chronic, severe; and nicotine 
dependence.  A GAF of 48 due to PTSD was assigned with 
serious impairment in social and occupational functioning, 
impairment in judgment, thinking, and mood.  The examiner 
summarized that:

In reviewing all of the material 
contained within the claims file, as well 
as evaluations and the veteran's 
hospitalization in the post-traumatic 
stress disorder C-Trak at Battle Creek, 
it appears that the veteran's level of 
functioning has declined to the point 
that his symptomatology has impaired his 
social functioning and precluded his 
ability to be employed because of the 
severity of his symptoms of post-
traumatic stress disorder along with the 
associated demoralization, 
disillusionment, mistrust, and paranoid-
like approach to situations.  As noted, 
the global assessment of functioning has 
declined.  It appears that the veteran's 
post-traumatic stress disorder, as well 
as his response to prostatic cancer, 
prevents him from engaging in a 
substantially gainful occupation.  The 
prognosis for improvement is guarded, and 
the Veteran continues to need ongoing 
psychoactive medication, as well as 
mental health counseling, so as not to 
further decompensate.

Analysis

The Veteran argues that he warrants an evaluation higher than 
50 percent for PTSD.  After considering all of the evidence 
of record, including particularly the several VA PTSD 
examinations and the extensive PERS psychiatric evaluations, 
the Board finds that the Veteran's PTSD satisfies the 
criteria for a 30 percent rating, and no higher, prior to 
March 13, 2006, and that his PTSD satisfies the criteria for 
a 50 percent rating, and no higher, from March 13, 2006 to 
May 2, 2007.  

In this regard, at the April 2001, June 2001, April 2002, and 
December 2003 VA examinations, the Veteran was consistently 
shown to be well-oriented, groomed and dressed.  He was 
cooperative although often responding with sarcasm and 
underlying hostility.  His speech was always coherent and 
relevant without any thought disorders.  His thought 
processes were logical and relevant, with intact insight and 
judgment.  There was no evidence of active delusions or 
hallucinations, or active suicidal or homicidal ideation.  
His memory, concentration, and intellectual function remained 
intact.

Several examiners questioned the extent of his PTSD 
disability, noting several other factors including a 
personality disorder.  The examiner in April 2001 opined that 
the Veteran's main functional difficulty was anger.  The VA 
examiner in April 2002 opined that PTSD contributed equally 
with a personality structure to his disability and assigned 
an overall GAF of 40.  The VA examiner in December 2003 
administered an MMPI psychological battery, the results of 
which disability not support the existence of PTSD and 
instead was indicative of symptoms of a personality disorder 
(especially paranoid and borderline).  Additionally, the 
extent of his PTSD at that time appeared to be well-managed 
with medication.  An overall GAF of 40 was assigned, but the 
degree which PTSD alone disabled the Veteran was considered 
to be 60, or moderate.

The Veteran also underwent annual PERS psychiatric 
evaluations, which resulted in findings that were fairly 
consistent with those of the VA examinations.  PERS 
examinations in July 2002, March 2004, September 2004, and 
December 2005 all found that the Veteran was superficially 
friendly, with underlying agitation, anger, and anxiety.  His 
speech and thoughts were goal directed, spontaneous, and 
coherent.  He did not display any overt delusional symptoms, 
psychomotor retardation, flight of ideas, or elation.  He was 
oriented time three (time, place, and person).  There was no 
evidence of memory impairment, diminished sensorium, or 
clouding of consciousness.  Insight and judgment were fair to 
good.  In July 2002, the diagnoses were rule out PTSD, rule 
out adjustment disorder with mixed mood, and rule out 
personality disorder (many paranoid features).  In March 
2004, the diagnosis was a personality disorder, with a note 
commenting that the Veteran was mentally capable of resuming 
work.

Further, the PERS psychiatrist in September 2004 diagnosed 
PTSD and assigned a GAF of 50.  He opined that the Veteran's 
mental incapacity was not permanent, stating that he had made 
some gains over the past few years and may be able to return 
to work at some point in the future.  In December 2005 the 
examiner diagnosed PTSD and rule out personality disorder, 
and a GAF of 55 was assigned.  He opined that with an 
adjustment in his medication and more aggressive medical 
treatment his condition could improve.

Based on a review of the extensive VA, private, and Ohio PERS 
psychiatric treatment and examination evidence, it is the 
Board's judgment that the Veteran's PTSD is appropriately 
rated as 30 percent disabling for the period before March 13, 
2006.

The GAF scores throughout this period, while fluctuating, 
averaged in the range of the 50s, indicating moderate mental 
disability.  Some physicians found a personality disorder 
contributed as much as equally or more to his GAF rating.  
The majority of his PERs psychiatrists indicated that his 
disability was not permanent:  one felt he could return to 
work with proper medication, and another found no disability.  
Overall, the mental status examinations and the GAF scores 
during the period prior to March 13, 2006 did not note 
symptoms equivalent to those found in the criteria for a 50 
percent rating.  

The Board also finds that for the period from March 13, 2006 
to May 2, 2007, the Veteran's PTSD more nearly approximates 
the criteria for a 50 percent rating rather than for a 70 
percent rating.  38 C.F.R. § 4.7.  That is, there was no 
evidence of the Veteran exhibiting suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control; spatial disorientation; neglect of 
personal appearance and hygiene; inability to establish and 
maintain effective relationships. 

Throughout the period from March 13, 2006, and in fact to the 
present time, the Veteran has been and remains married to his 
second wife and maintains a good relationship with his family 
and grandchildren.  He is an active member of several 
Veterans' organizations and socializes through them. 

The mental evaluation from the Veteran's March 13-31, 2006 
PTSD program at the Battle Creek VAMC revealed similar 
findings to all his previous mental evaluations.  He was 
alert, cooperative, appropriately dressed and groomed.  His 
eye contact was good, and his affect and mood were pleasant.  
His speech and thought content were verbally relevant, 
spontaneous, and goal-directed.  He denied suicidal and 
homicidal ideations and auditory or visual hallucinations.  
He remained oriented times three.  The diagnoses were PTSD, 
depression (NOS), and alcohol dependence (in remission).  A 
GAF of 50 was noted on entry and 52 on discharge.

The VA examiner in May 2007 diagnosed PTSD, chronic, severe; 
and nicotine dependence.  A GAF of 48 due to PTSD was 
assigned.  He noted serious impairment in social and 
occupational functioning, impairment in judgment, thinking, 
and mood.  He opined that the Veteran's level of functioning 
declined to the point that his symptomatology impaired his 
social functioning and precluded his ability to be employed 
due to the severity of his symptoms of PTSD.  The GAF score 
of 48 notwithstanding, the mental status examination did not 
note symptoms that typify those generally found in the 
criteria for a 70 percent rating.  

During the period from March 13, 2006 to May 2, 2007, there 
was no evidence that the Veteran's PTSD symptomatology varied 
to any great extent from the previous period.  While the 
Veteran reported in the May 2007 examination to have had 
suicidal thoughts in the past, there was no evidence of 
suicidal intent or a plan during his examination or during 
his March 2006 PTSD program at the Battle Creek VAMC.  He was 
consistently found to be cooperative and to have coherent and 
spontaneous speech.  His thought processes were logical, and 
there were no signs or complaints of active suicidal 
ideation.  Near continuous panic was not clinically 
demonstrated at any time from March 13, 2006 to May 2, 2007.  
As such, an evaluation in excess of 50 percent from March 13, 
2006 to May 2, 2007 is not in order.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b).  


ORDER

Entitlement to an initial rating in excess of 30 percent, 
prior to March 13, 2006, for posttraumatic stress disorder is 
denied.

Entitlement to an initial rating in excess of 50 percent, 
from March 13, 2006 to May 2, 2007, for posttraumatic stress 
disorder is denied.


REMAND

In regard to the evaluation of PTSD beginning May 3, 2007, 
the Board notes that subsequent to his May 2, 2007 VA 
examination, the Veteran submitted a letter dated in June 
2009 from Dr. L.A., his private psychiatrist, who noted that 
he saw the Veteran that day and opined that he had been and 
continued to be permanently disabled as a result of his 
psychiatric condition.  The additional evidence indicates 
that the Veteran has continued to receive regular psychiatric 
treatment from Dr. L.A. over the two-year period since his 
last VA examination.  Treatment records since May 2, 2007 
should be requested and obtained from Dr. L.A. prior to 
adjudicating his current level of disability.

In addition, as the Veteran is evaluated annually by PERS 
regarding his disability retirement payments, these records 
since May 2, 2007 should also be obtained in compliance with 
VA's duty to assist.

Finally, the Veteran should be scheduled for a comprehensive 
psychiatric examination to assess the current severity of his 
PTSD and to address the question of the extent to which other 
mental impairments, such as a personality disorder, may be 
contributing to his symptomatology.  

In regard to the TDIU claim, the RO in a May 2009 rating 
decision proposed a reduction of the rating for the Veteran's 
service-connected prostate cancer from 100 percent to 20 
percent.  The issue of a TDIU is deferred for completion of 
this matter as well as for the additional development 
necessary in regard to the PTSD claim for a higher rating 
beginning March 3, 2007.  

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, the case is REMANDED for the following action:

1. The RO should contact the Veteran and 
obtain the names, addresses, and 
approximate dates of treatment of all 
mental health care providers, VA and non-
VA, who have evaluated and treated him 
for a mental disorder since May 2, 2007, 
to include any annual PERS evaluations 
and private psychologists and 
psychiatrists.  After the Veteran has 
signed the appropriate releases, those 
records should be obtained and associated 
with the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the Veteran, a 
notation to that effect should be 
inserted in the file.  The Veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the Veteran the 
opportunity to obtain and submit those 
records for VA review.

2.  After the above is complete, the RO 
shall arrange for an appropriate 
psychiatric examination for the Veteran 
to determine the current severity of his 
PTSD.  The examiner shall determine if 
psychological testing is indicated.  The 
examiner shall determine if psychiatric 
pathology other than PTSD is present, to 
include any Axis II pathology, and if so, 
the examiner must specifically address 
whether any pathology presented is 
secondary to the Veteran's PTSD.  A GAF 
score shall be assigned and explained for 
PTSD alone, to the extent possible.  To 
the extent a determination cannot be made 
without resort to speculation, that 
should be noted in the examination 
reports.  The examiner should render a 
specific opinion on whether the Veteran's 
PTSD - to the exclusion of any other 
mental disorder - and his service-
connected appendectomy scar and prostate 
cancer residuals, prevent him from 
engaging in a substantially gainful 
occupation.  The claims folder and a copy 
of this remand must be made available to 
the examiners for review prior to the 
examination.  

3.  The RO will advise the Veteran that 
it is his responsibility to report for 
the VA examination, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause include 
denial of the claim.  38 C.F.R. §§ 3.158, 
3.655.  In the event he does not report 
for any ordered examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address prior to the date of the 
examination.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.  Following completion of the 
foregoing, the RO should readjudicate the 
Veteran's claims in light of the 
additional evidence obtained.  If the 
claims are not granted to his 
satisfaction, send him and his 
representative a supplemental statement 
of the case and give them an opportunity 
to respond to it before returning the 
file to the Board for further appellate 
consideration.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


____________________________________________
Debbie A. Riffe 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


